Order entered October 21, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-01231-CV

                            JOHN S. STRITZINGER, Appellant

                                            V.

                               CHRISTINA TRUST, Appellee

                                    On Appeal from the
                                   Travis County, Texas
                                   Trial Court Cause No.

                                           ORDER
       On the Court’s own motion, this appeal is ABATED pending resolution of appellant’s

motion to transfer by the Supreme Court.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE